                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                           Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                           Defendant.


      ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER

      THIS MATTER is before the Court on the Parties’ Joint Motion to Modify

Scheduling Order (the “Motion”), (Doc. 195), filed January 24, 2020. The Court, having

considered the Motion and noting it is unopposed, finds that the Motion is well-taken

and shall be GRANTED, with modifications to the parties’ proposed deadlines reflected

herein.

      IT IS THEREFORE ORDERED:

      1. Expert depositions shall begin February 6, 2020, and shall end February 12,

          2020;

      2. Motions related to expert discovery shall be filed by February 14, 2020;

      3. Responses to any motion related to expert discovery shall be filed by

          February 21, 2020; and

      4. Replies in support of motions related to expert discovery shall be filed by

          February 28, 2020.
      IT IS FURTHER ORDERED that all other deadlines set in the Amended

Scheduling Order, (Doc. 119), filed May 22, 2019, and Order Setting Trial Deadlines,

(Doc. 120), filed May 29, 2020, shall remain the same.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
